Citation Nr: 0616184	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  97-31 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for residuals of a 
spinal injury.

2. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The appellant had active military service from September 9, 
1978, to October 25, 1978.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).  The Board rendered a decision in April 
2000, which the appellant appealed to the United States Court 
of Appeals for Veterans Claims (Court).  These issues were 
remanded by the Court in June 2001, and again in April 2004.  
These issues were again remanded by the Board in September 
2004 for further development.  That development having been 
completed, these claims now return before the Board.


FINDINGS OF FACT

1.  There is no competent evidence that shows that appellant 
sustained chronic residuals of a spinal injury in service, or 
that he has a back disability that is related to service.

2.  The appellant has no service-connected disabilities.


CONCLUSION OF LAW

1.  Chronic residuals of a spinal injury were not incurred in 
or aggravated by military service. 38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 2005); 38 C.F.R. § 3.303(d) (2005).

2.  The claim of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities lacks legal merit or entitlement under the law. 
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2005); 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19, 4.25 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board notes that the veteran's claims were initially 
adjudicated prior to the enactment of the VCAA in November 
2000.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the plain language of 38 U.S.C.A. § 5103(a) (West 
2002), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application 
for VA- administered benefits.  Id. at 119.  The Court 
further held that VA failed to demonstrate that, "lack of 
such a pre-AOJ- decision notice was not prejudicial to the 
appellant, see 38 U.S.C.A. § 7261(b)(2) (West 2002 & Supp. 
2005) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.  However, the 
Court also stated that the failure to provide to provide such 
notice in connection with adjudications prior to enactment of 
the VCAA was not error and that in such cases, the claimant 
is entitled to "VCAA-content complying notice and proper 
subsequent VA process."  Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in July 2001 and 
September 2004.  The originating agency specifically asked 
the veteran to submit any pertinent evidence in his 
possession, informed him of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records, service 
medical records, and report of a VA examination.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In light of the Board's denial of the appellant's claim, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  For the above reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).

The record before the Board contains service and post-service 
medical records which will be addressed as pertinent, 
particularly, the veteran's VA treatment records and report 
of VA examination.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).

The appellant asserts that he sustained a back injury in 
service when he twisted around in the water while performing 
a float exercise in training, and that he was discharged from 
military service by a military physician because of lordosis 
of the lumbar spine.  He also claims that the residuals of 
that back injury prevent him from obtaining and maintaining 
substantially gainful employment.


I. Residuals of a Spinal Injury

Service medical records do not show any complaint, treatment, 
or finding of any back (spinal) injury or disorder.  The 
records do show that the appellant was treated for problems 
involving his left leg four days after his induction on to 
active duty.  At that time, he gave a history of having 
sustained a shotgun wound to the left leg one year before.  
He complained that he was now unable to stand on the leg due 
to pain and swelling around the wound site.  The impression 
was an old gunshot wound of the left leg, which had existed 
prior to service and was now symptomatic. It was reported 
that X-rays of the left leg revealed two metallic fragments.  
A Medical Board determined in October 1978 that the 
preexisting gunshot wound, which the appellant had not 
identified at his entrance examination, had not been 
aggravated by service, that he did not meet the minimal 
requirements for enlistment at the time of his enlistment, 
and that he had no physical disability that was incurred in 
or aggravated by service.  The Medical Board recommended his 
discharge on the basis that he enlisted in error.

The appellant underwent a VA spine examination in May 1997.  
He complained of a lot of pain in his lumbar spine, which he 
reported had begun in service in 1978, following swimming 
exercises.  He stated that he did not remember any particular 
event in which his back made a noise or caused him to be 
aware of any pain; but that the next day, when marching, he 
experienced pain in his lower lumbar area.  He indicated that 
he received a lot of physical therapy for his back, but that 
it did not really help.  On examination, he stated that he 
had a lot of pain in his lumbar spine, mostly in the left 
portion, with occasional swelling in his right leg.  He 
stated that prolonged walking and standing or sitting a 
certain way exacerbated the pain, which he described as being 
a "catch" that would radiate across the back and sometimes 
down his legs.  X-rays of the lumbosacral spine were within 
normal limits.  The diagnoses were lordosis and lumbosacral 
strain.  The examiner made no reference in his report to an 
etiological relationship between the appellant's lordosis or 
lumbar strain and his military service.

At his March 1998 Regional Office hearing, the appellant 
stated that his right leg, not his left, had been swollen in 
service, and that the physician who treated him for his right 
leg swelling in service had looked at his back and told him 
that he had lordosis.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
military service.  38 U.S.C.A. § 1131. Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board has carefully reviewed the evidence presented with 
regard to the appellant's claim of entitlement to service 
connection for residuals of a spinal injury, including his 
hearing testimony.  The Board notes that the service medical 
records do not reflect the presence of back disability and 
there is no competent evidence to contest the Medical Board's 
findings that his left leg disability was from a gunshot 
wound occurred prior to service.  The Board concludes that, 
in the absence of competent evidence demonstrating that the 
appellant sustained chronic residuals of a spinal injury in 
service, or that he currently has a back disability that is 
related to military service, it is unable to identify a basis 
to grant service connection for residuals of a spinal injury.

The appellant has presented statements regarding his claim 
that his current back disability began in service.  However, 
the record does not show that he is a medical professional, 
with the training and expertise to suggest any etiological 
relationship of the lordosis or lumbar strain to his military 
service.  Consequently, his lay statements, while credible 
with regard to subjective complaints and history, are not 
competent evidence for the purpose of showing that lordosis 
or lumbar strain was present in service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

Similarly, the appellant's statement that he was told by a 
physician in service that he had lordosis is also not a 
satisfactory basis for awarding service connection for 
residuals of a spinal injury, whether he was so informed by a 
doctor or by a lay person. "[T]he connection between what a 
physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence." Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for residuals of a 
spinal injury because there is no evidence of pertinent 
disability in service or for several years following service.  
Thus, while there are current diagnoses of spinal disability, 
there is no true indication that pertinent disability is 
associated with service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  Indeed, in view of the absence of abnormal 
findings in service, and the first suggestion of pertinent 
disability many years after active duty, relating spinal 
disability to service would certainly be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2004).  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim." 38 USCA 
5103A(a)(2).  

Therefore, the Board finds that the preponderance of the 
evidence of record is against a grant of service connection 
for a spinal injury.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).


II. A Total Rating Based on Individual Unemployability

A total rating based on individual unemployability is 
assigned when the evidence shows that a veteran is precluded 
from obtaining or maintaining any gainful employment 
consistent with his education and occupational experience by 
reason of his service-connected disabilities.  38 U.S.C.A. §§ 
1155; 38 C.F.R. 3.340, 3.341, 4.16(a).  There must be 
impairment of such degree that it is impossible for the 
average person with such disabilities to follow a 
substantially gainful occupation. 38 C.F.R. §§ 3.340, 3.341, 
4.16.  The central inquiry is "whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice- 
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).

A total disability rating may be assigned where the combined 
rating for the veteran's service-connected disabilities is 
less than total if the disabled veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities.  Specifically, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more; if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 
In exceptional cases, an extra-schedular evaluation may be 
assigned on the basis of a showing of unemployability alone.  
38 C.F.R. § 4.16(b).

The Court has held that in cases in which the law and not the 
evidence is dispositive, a claim for entitlement to VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law- analogous to Rule 12(b)(6) of 
the Federal Rules of Civil Procedure for failure to state a 
claim upon which relief can be granted.  Sabonis v. Brown, 6 
Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995) (table).  In the instant case, the appellant is not 
service-connected for any disabling condition. Thus, his 
claim of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability is without legal merit, as the law, not the 
evidence, is dispositive in this case.  Hence, the claim is 
denied as a matter of law.


ORDER

Service connection is denied for residuals of a spinal 
injury.

A total disability rating based on individual unemployability 
due to service connected disabilities is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


